Citation Nr: 0817553	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-06 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to rating in excess of 20 percent for diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel




INTRODUCTION

The veteran had active duty service with the United States 
Air Force from August 1968 to May 1972, to include service in 
the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied an 
increased evaluation for diabetes mellitus, type II.  The 
veteran has specified that he is seeking assignment of a 40 
percent evaluation.

The Board notes that the evidence of record establishes no 
current complications of diabetes.  The RO included this 
finding in the July 2004 rating decision, and the veteran has 
not disputed this or submitted correspondence which could be 
construed as a claim of service connection for possible 
complications.  The issue before the Board is solely the 
evaluation of diabetes mellitus, type II.


FINDING OF FACT

The veteran's service connected diabetes mellitus, type II, 
is manifested by use of insulin and restricted diet for blood 
sugar control; there is no need for regulation of activities.


CONCLUSION OF LAW

The criteria for evaluation in excess of 20 percent for 
diabetes mellitus, type II, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.3, 4.10, 4.119, Diagnostic Code 7913 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  Proper notification must also invite the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The United States Court of Appeals for Veterans Claims (the 
Court) has interpreted VA's duty to notify in the context of 
specific types of cases.  For an increased compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

Correspondence sent to the veteran in June 2004 did not 
satisfy VA's duty to notify the veteran with respect to his 
claim for increased evaluation.  While the letter did inform 
the veteran of what information and evidence was necessary to 
substantiate his claim and the respective obligations of VA 
and the veteran in obtaining such, as well as asking him to 
provide evidence in his possession, it did not adequately 
inform him of how to demonstrate an increase in severity of 
his condition.  Specifically, the correspondence did not ask 
the veteran about the effect that the disease has had on the 
claimant's employment and daily life.  In connection with 
this failure, the letter did not inform the veteran of the 
specific medical findings required under the applicable 
rating criteria which would support an award of increased 
evaluation.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) 

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
record includes ample evidence of the veteran's actual 
knowledge of the rating criteria and the need to present 
evidence of the general impact of the disability on his 
employment and daily life.  The veteran's submissions, from 
the time of the initial May 2004 claim, have referenced 
specific provisions of the applicable rating criteria; he 
cites the need to begin using insulin, his dietary 
restrictions, and regulation of activity.  Moreover, the 
veteran and his representative have both addressed the impact 
of diabetes mellitus on his occupational activities and 
capacity.  It is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the error 
did not affect the essential fairness of the adjudication.  
The veteran was aware of, and acted to fulfill, the 
evidentiary requirements to merit assignment of an increased 
rating, irrespective of the notice provided by VA in June 
2004.

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from VA Medical Center (VAMC) Salisbury.  The 
appellant was afforded a VA medical examination in June 2004.  
Significantly, the veteran has specified that VA treatment 
records are the sole source of information regarding his 
disability; he receives no outside treatment.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Increased Evaluation for Diabetes Mellitus, Type II

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Here, diabetes has been evaluated under Diagnostic Code 7913, 
which provides that when manageable by restricted diet only, 
the disease is rated 10 percent disabling.  Diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet, is rated 20 percent disabling.  
Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is rated 40 percent disabling.  
Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately rated, is rated 60 percent disabling.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated, is rated 100 percent 
disabling.  

In this case, VA treatment records establish that oral 
hypoglycemic medications and restricted diet were not 
sufficient for control of the veteran's service connected 
diabetes mellitus, type II.  Doctors began discussing the use 
of insulin in February 2004; the veteran did not want to give 
himself shots, and so additional oral medications were tried, 
unsuccessfully.  Insulin was finally prescribed in May 2004.

VA examinations were performed in June 2004.  The veteran 
stated that he had been reducing his weight, but he was still 
obese.  The examiner did not indicate that there was any 
regulation of activities.  The veteran complained of numbness 
and tingling in his feet, but objective testing showed no 
neurological abnormalities.  On ophthalmological examination, 
no eye disabilities or impairments related to diabetes were 
diagnosed.

In September 2004, correspondence, the veteran stated that 
his doctor had asked him to increase his activities.  VA 
treatment records confirm this; in August 2004, the veteran 
was counseled to try and exercise for 30 minutes, three times 
a week.  This was in connection with his nonservice connected 
blood pressure, but no restrictions were placed on his 
activity due to diabetes.  In February 2005, the veteran 
stated on his VA Form 9, Appeal to Board of Veterans' 
Appeals, that he does not have to restrict his activities.  
He reiterated that his doctor had advised him to increase his 
daily activity for general health reasons, and the doctor did 
not want him to reduce his activities.  The veteran also 
stated that he was no longer physically able to do more 
strenuous occupational activities.

The Board finds that a higher, 40 percent evaluation is not 
warranted.  The veteran himself states that he does not have 
any medical reason for regulating his activities, and in fact 
additional activity has been recommended.  He argues 
essentially that VA should ignore this prong of the 
evaluation criteria and assign the higher evaluation.  To do 
so, however, would make the criteria for 20 and 40 percent 
evaluations identical; the regulation of activity is, 
therefore, the most important of the criteria for increased 
evaluation.  It cannot be ignored without making the schedule 
meaningless.

Further, the Board notes that the "regulation of activity" 
as contemplated in the schedule must be for blood sugar 
control, and not merely as a reflection of fatigue or 
physical limitation.  It is defined in the criteria for a 100 
percent disability as "avoidance of strenuous occupational 
and recreational activities" and is consistently associated 
with medication or behavior designed to control blood sugar.  
General physical limitations, such as fatigue or loss of 
strength, are noted separately.  38 C.F.R. § 4.119, Code 
7913.  Finally, the Board notes that in describing VA policy 
and procedure in evaluating disability due to diabetes 
mellitus, the VA manual specifies that the limitation of 
activity to be considered is associated with blood sugar 
levels.  VA Policy and Procedures Manual M21-1, 
III.iv.4.F.22.b.  In contrast, the veteran has described 
voluntary limitations of his activity level related not to 
blood sugar, which VA records show is controlled on insulin, 
but to general complaints of pain, weakness, and fatigue.  
Even in the absence of countervailing medical evidence 
regarding the veteran's activity level, the described self-
imposed regulation is not of the type required to warrant 
assignment of an increased 40 percent evaluation.


ORDER

An evaluation in excess of 20 percent for diabetes mellitus, 
type II, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


